Citation Nr: 1612881	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  14-32 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Diego, California


THE ISSUES

Whether the character of the Veteran's service constitutes a bar to receiving VA benefits.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy (Navy) from July 1985 to June 1991, and he received a discharge under other than honorable conditions (OTH).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision that found that the character of the Veteran's service was a bar to his receipt of VA benefits.

The Veteran participated in a videoconference hearing before the undersigned in December 2014, and a transcript of this hearing has been associated with the record.  

As an initial matter, the Board notes that the instant appeal arose as a preliminary consideration after the Veteran, in June 2013, filed claims of entitlement to service connection for a bilateral knee disability, a hearing loss disability, a foot disability, a leg disability, a back disability, a headache disability, and an acquired psychiatric disability.  These claims for service connection have not yet been adjudicated; instead, the RO found in October 2013 that the Veteran's character of service was a bar to the receipt of VA benefits.  However, in light of the Board's decision that the Veteran's character of discharge is not a bar to VA benefits, the above claims for service connection are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

It also appears that the Veteran is challenging the validity of a debt that was incurred at the San Diego HCS on October 16, 2014.  This issue was raised in a June 2, 2015 document entitled notice of disagreement.  It is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran was administratively discharged from service in April 1986 under OTH due to misconduct on the specific basis of drug abuse (use).

2.  The Veteran did not engage in willful and persistent misconduct in-service, and his discharge is not considered to be under dishonorable conditions.


CONCLUSION OF LAW

The character of the Veteran's discharge is not a bar to receiving VA benefits.  38 U.S.C.A. §§ 101(2), 5107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board has determined that the character of the Veteran's discharge from service is not a bar to receiving VA benefits.  This action represents a complete grant of the benefit sought on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107; 38 C.F.R. § 3.159.

For benefits purposes, a "veteran" is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2015).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  See 38 C.F.R. § 3.12(a) (2015).  A claimant receiving a discharge under "other than honorable" conditions may be considered to have been discharged under dishonorable conditions in certain circumstances.  See 38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. § 3.12 (2015).  A discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  See 38 C.F.R. § 3.12(d)(4) (2015).  An act is willful misconduct when it involves deliberate or intentional wrongdoing with knowledge of, or wanton and reckless disregard for, its probable consequences.  38 C.F.R. § 3.1(n) (2015).  A discharge because of a minor offense, however, is not considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  

When VA determines that a person's discharge from service was under dishonorable conditions, the payment of pension, compensation or dependency and indemnity compensation, based on that period of service, is barred.  See 38 C.F.R. § 3.12 (2015); Cropper v. Brown, 6 Vet. App. 450, 452 (1994).

Turning to the facts in this case, the Veteran enlisted with the Navy in July 1985.  In October 1985, the Veteran was selected as a "Top Performer," and he volunteered for assignment into EW-J "A" school.  In January 1986, the Veteran received a letter of commendation for attaining the highest scholastic average in his class for the Job Oriented Basic Skills Operations course.  In a November 1986 Report of Superior Academic Performance, the Veteran graduated with distinction from the Surface Electronic Warfare Threat Recognition course.  

In the Veteran's performance report addressing the period from July 1987 to November 1987, the Veteran was recommended for advancement.  The Veteran was found to be effective, reliable, and conscientious.  The Veteran's performance was characterized by hard work and dedication.  In the Veteran's performance report addressing the period from October 1988 to March 1989, it was noted that the Veteran was progressing towards advancement and was recommended for retention.  The Veteran was found to be a reliable and hardworking technician whose performance was good through the reporting period.  The Veteran elected to extend his service obligation in July 1989, and he received the Good Conduct Award.  

On March 13, 1990, the Veteran disobeyed a lawful order from a commissioned officer.  The Veteran, before an April 1991 Administrative Discharge Board, indicated that he had a medical appointment that day, and he attended this appointment despite being unable to find a member of his chain of command to notify.  On March 22, 1990, the Veteran received a non-judicial punishment in the form of restriction and extra duties for twelve days and reduction in rate to E-4 (suspended for six months).  

In the performance report addressing the Veteran's conduct from April 1989 to April 1990, the evaluator noted that the Veteran's performance had been substandard, with the Veteran allowing personal problems to interfere with the accomplishment of his professional duties.  The Veteran had "no sense of loyalty" to the command, and his steadily declining performance was detrimental.  The Veteran was not recommended for advancement or retention.     

In May 1990, the Veteran was advised that while he was being retained in the Navy, deficiencies (specifically unauthorized absence and disobeying a direct order) had been identified.  The Veteran was advised to check out with his chain of command before leaving the ship for any reason.  The Veteran was advised that further deficiencies in his performance would terminate the reasonable period of time for rehabilitation and could result in disciplinary action or administrative separation.  

In a May 1990 psychiatric consultation, the Veteran indicated that he and his wife had been separated for a year, and he was experiencing financial problems, job problems, and was otherwise involved in a civil child custody case.  

The Veteran received the National Defense Service Medal in August 1990.  

In September 1990, the Armed Forces Institute of Pathology reported that a urine sample from the Veteran, which had been collected on September 11, 1990, tested positive for cocaine.  

In October 1990, the Veteran was advised that a quality control review board had reviewed his record and found that he had not maintained the level of performance required of a second class petty office.  The Veteran was advised that his failure to show immediate improvement could result in his involuntary separation from the Navy.  In November 1990, the Veteran was found to be unfit for duty due to a low back disability and was recommended for medical separation.  

A special court-martial was held on March 5, 1991 and March 21, 1991 for the Veteran's wrongful use of cocaine on or around September 10, 1990.  On March 25, 1991, the Veteran was notified that he was being considered for an administrative discharge from the Navy by reason of misconduct due to drug abuse.  

In the Veteran's performance report covering the period from April 1990 to March 1991, it was noted that the Veteran was capable when he wished to be, but he at times was more concerned with his personal problems.  The Veteran was not recommended for advancement or retention.     

In May 1991, the Administrative Board recommended that the Veteran be separated from the Navy by reason of misconduct due to drug abuse.  The Veteran's military offenses included disobeying a lawful order from a commissioned officer in March 1990, and his conviction by special court-martial for the wrongful use of cocaine on or about September 10, 1990.  On June 6, 1991, the Veteran was discharged under OTH/Misconduct for Drug Abuse-Use.  

In October 1993, the Naval Discharge Review Board found that the final decision in the Veteran's discharge was proper as issued, and no change was warranted.  

Turning to an analysis of these facts, the Board cannot find that the Veteran's June 1991 discharge occurred as the result of willful or persistent misconduct.  The Board first notes that the evidence relating to the Veteran's period of service before July 1989 is unambiguously against a finding that the Veteran engaged in willful or persistent misconduct.  The Veteran's original period of service obligation concluded in July 1989, he received the Good Conduct Award for this period, and he was allowed to extend his service obligation.  

With respect to the Veteran's period of service from July 1989 to June 1991, the Veteran committed two offenses: disobeying an officer's order in March 1990, and testing positive for cocaine use in September 1990.  In other words, the Veteran had two isolated incidents of misconduct over a six-year period of service.  While the Board is not diminishing the seriousness of either an incident of illicit drug use or disobedience of an officer's order, the Board simply cannot find that these two incidents, show a pattern of deliberate or intentional wrongdoing with knowledge of, or wanton and reckless disregard for, its probable consequences.  Of note, the Veteran's Court-Martial was a Special Court-Martial which is often characterized as a misdemeanor court, and has a limitation on the penalty that can be ordered.

The Board finds that the Veteran's service was not dishonorable because the Veteran's OTH discharge did not occur as the result of willful or persistent misconduct.  As such, the Veteran qualifies as a "veteran," and he is therefore eligible to receive VA benefits.  38 C.F.R. § 3.1(d) (2015).


ORDER

The character of the Veteran's discharge from service is not a bar to receiving VA benefits.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


